Citation Nr: 0102159	
Decision Date: 01/26/01    Archive Date: 01/31/01	

DOCKET NO.  99-22 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from February 1955 to January 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


FINDINGS OF FACT

1.  Service connection is in effect for residuals of 
herniated nucleus pulposus of the lumbar spine, evaluated as 
60 percent disabling.  The combined current rating for 
service-connected disability is 60 percent.

2.  The veteran has not worked since his retirement on 
December 31, 1997; he has work experience as a deputy clerk 
of a circuit court and two years of college education.  

3.  Service-connected disability does not prevent the veteran 
from engaging in substantial and gainful employment 
compatible with his education and work experience.  


CONCLUSION OF LAW

The criteria for a total disability rating by reason of 
individual unemployability due to service-connected 
disability are not met.  38 U.S.C.A. §§ 1155 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3(a), 4, 114 Stat. 2097-2099 (2000) (to be codified as 
amended at 38 U.S.C.§§ 5103A, 5107); 38 C.F.R. §§ 3.321, 
3.340, 3.41, 4.16, 4.19 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Private and VA treatment records have been associated with 
the record on appeal, as well as reports of VA examinations.  
The veteran and his representative were provided a statement 
of the case in September 1999 that advised them of what was 
required for the award of a total rating based upon 
individual unemployability due to service-connected 
disability, as well as advising them of records that had been 
considered.  Therefore, the Board concludes that the 
requirements of the Veterans Claims Assistance Act of 2000 
have been met.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.

The veteran's only service-connected disability is residuals 
of a herniated nucleus pulposus of the lumbar spine, 
evaluated as 60 percent disabling.  

The report of a January 1998 VA orthopedic examination 
reflects that the veteran reported intermittent episodes of 
pain since his lumbar disc surgery in 1957 with increasing 
severity.  He reported that he was only able to walk 
approximately 100 feet without aching pain in the lower 
lumbar area.  He also reported some bilateral leg pain that 
was not well localized and was relieved by taking 
Acetaminophen or by sitting down.  He indicated that his 
activities had been severely limited because of low back 
pain.  On examination he had difficulty dressing and 
undressing because of back pain.  He was unable to walk on 
his toes, but was able to walk on his heels.  He was unable 
to squat due to back pain.  Range of motion of the lower back 
was markedly restricted.  There was a well-healed scar over 
the lower lumbar area that was nontender and nondepressed.  
There was moderate spasm of the lumbar muscles with some loss 
of muscle mass bilaterally.  Flexion of the lower back was 
accomplished to 10 degrees, extension was to zero degrees, 
lateral movement was less than 10 degrees and rotation was to 
15 degrees bilaterally.  Straight leg raising was positive 
bilaterally at 45 degrees and deep tendon reflexes were one 
plus and equal.  The conclusion was residual of lumbar disc 
disease.  

The report of an April 1998 VA neurology examination 
reiterates the veteran's complaints reported during the 
January 1998 examination and indicates that the veteran also 
reported great difficulty with stooping and bending.  
Findings on examination were essentially identical to those 
in January 1998 and the conclusion was again residual of 
lumbar disc disease.  

VA treatment records dated in 1998 and 1999 reflect that the 
veteran was seen for multiple disabilities with references 
made to his service-connected disability, but they do not 
indicate that he was receiving treatment for his 
service-connected residuals of herniated nucleus pulposus of 
the lumbar spine.  Rather, they reflect that he was receiving 
ongoing care for nonservice-connected disabilities, primarily 
related to diabetes mellitus.  

The report of a September 1998 private neurological 
evaluation reflects an impression that includes status post 
lumbar laminectomy at L4-5, but indicates that the veteran's 
chief complaint was progressive difficulty with weakness in 
the upper extremities, atrophy of the hands, and pain in the 
shoulders.  The report of October 1998 nerve conduction 
velocity and EMG studies reflects an impression that includes 
evidence of mild to moderate peripheral neuropathy secondary 
to diabetes and lower extremity findings that were consistent 
with mild upper motor neuron involvement, probably secondary 
to cervical disease with the veteran's progressive weakness 
in the legs associated with a mild to moderate cervical 
stenosis and progressive atrophy of the muscles in the hand 
due to multiple level compression of cervical roots that were 
chronic.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  If 
there is only one such disability, such disability shall be 
ratable as 60 percent or more and if there are two or more 
disabilities, there shall be at least one disability ratable 
as 40 percent or more and sufficient disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16.

The veteran's service-connected residuals of herniated 
nucleus pulposus of the lumbar spine have been evaluated 
under Diagnostic Code 5293 of the Rating Schedule.  The 
60 percent evaluation assigned, under Diagnostic Code 5293, 
is the maximum schedular evaluation that may be assigned 
under this diagnostic code.  The competent medical evidence 
indicates that the veteran has a scar that is residual to his 
lumbar surgery, but the scar is nontender and well healed.  
There is no evidence that a separate compensable evaluation 
is warranted for the scar under the provisions of 38 C.F.R. 
Part 4, Diagnostic Codes 7804, 7805 (2000).  See Estaban v. 
Brown, 6 Vet. App. 259 (1994).

The veteran has reported two years of college education and 
that he worked as a deputy clerk of a circuit court from 1987 
until December 31, 1997.  

A February 1999 statement from the circuit court where the 
veteran was employed reflects that he retired on December 31, 
1997.  It indicates that there were no requests for any 
concessions due to disability or any reason.  It indicates 
that the veteran's termination of employment was due to his 
retirement and that he was in receipt of retirement benefits, 
indicated to be a defined monthly benefit.  

While the veteran asserts that he is unemployable due to 
symptoms related to his service-connected low back 
disability, he is not qualified, as a lay person, to furnish 
medical opinions or diagnoses or provide medical etiologies.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
For example, the veteran has reported bilateral lower 
extremity symptoms that he relates exclusively to his service 
connected disability, but an October 1998 private neurology 
report reflects that lower extremity symptoms are related to 
cervical stenosis.  Further, the record indicates that the 
veteran was examined approximately five days after his 
retirement on December 31, 1997.  There is no indication that 
the symptoms found at the time of that examination did not 
exist prior the veteran's retirement and the record reflects 
that the veteran did not request any concession due to 
disability during his employment.  There is no competent 
medical evidence indicating that symptoms related to the 
veteran's service-connected low back disability preclude him 
from obtaining and retaining employment consistent with his 
education and work experience.  There is evidence, in the 
form of competent medical evidence reflecting the symptoms 
associated with the veteran's service-connected disability 
and the statement of his former employer, reflecting that the 
veteran was able to perform his occupation while the symptoms 
existed during his employment.  The record does not indicate 
that his symptoms have increased in severity, noting that the 
veteran receives ongoing medical care, but this is primarily 
for nonservice-connected disabilities.  In light of the above 
analysis, a preponderance of the evidence establishes that 
the veteran's service-connected disability alone is not of a 
nature and severity, bearing in mind his occupational and 
educational background, to prevent gainful employment in the 
area of his work experience.  He is not individually 
unemployable by reason of service-connected disability alone, 
and a total rating for compensation is not warranted.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.16, 4.19.


ORDER

A total rating for compensation purposes based on individual 
unemployability is denied.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

